Exhibit CERTIFICATION Pursuant to 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the Quarterly Report on Form 10-Q of Charleston Basics, Inc. (the "Company") for the quarter ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael Lieber, as Chief Executive Officer and Chief Financial Officer of theCompany, hereby certify, pursuant to 18 U.S.C. Section.1350, as adopted pursuant to Section.906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 9, 2009 By: /s/ Michael Lieber Name: Michael Lieber, Title: Chief Executive Officer Chief Financial Officer
